Case 5:19-cv-00487-DSF-RAO Document 27 Filed 05/26/20 Page 1 of 1 Page ID #:1976



    1

    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11   TRAVIS A. WARD,                             Case No. EDCV 19-0487 DSF (RAO)
   12                       Petitioner,
   13          v.                                   ORDER ACCEPTING FINDINGS,
                                                    CONCLUSIONS, AND
   14   JOE A. LIZARRAGA,                           RECOMMENDATIONS OF
                                                    UNITED STATES MAGISTRATE
   15                       Respondent.             JUDGE
   16

   17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
   18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
   19   Further, the Court has engaged in a de novo review of those portions of the Report to
   20   which Petitioner has objected. The Court accepts the findings, conclusions, and
   21   recommendations of the Magistrate Judge.
   22          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
   23   dismissing this action with prejudice.
   24

   25         IT IS SO ORDERED.
   26   DATED: May 26, 2020
   27                                            Honorable Dale S. Fischer
                                                 UNITED STATES DISTRICT JUDGE
   28
